FILED
                                                             AUG 01 2013
 1
                                                         SUSAN M SPRAUL, CLERK
                                                           U.S. BKCY. APP. PANEL
 2                                                         OF THE NINTH CIRCUIT

 3                  UNITED STATES BANKRUPTCY APPELLATE PANEL
 4                            OF THE NINTH CIRCUIT
 5   In re:                        )       BAP No.    WW-12-1429-TaPaJu
                                   )
 6   JESSICA SEYMOUR,              )       Bk. No.    12-14039-TWD
                                   )
 7                  Debtor.        )
     ______________________________)
 8                                 )
     JESSICA SEYMOUR,              )
 9                                 )
                    Appellant.     )       MEMORANDUM*
10   ______________________________)
11
                        Submitted Without Oral Argument1
12                              on July 25, 2013
13                           Filed - August 1, 2013
14             Appeal from the United States Bankruptcy Court
                   for the Western District of Washington
15
          Honorable Timothy W. Dore, Bankruptcy Judge, Presiding
16
17   Appearances:     Jessica Seymour, pro se, on brief.
18
     Before:   TAYLOR, PAPPAS, and JURY, Bankruptcy Judges.
19
20
21
22
          *
            This disposition is not appropriate for publication.
23
     Although it may be cited for whatever persuasive value it may
24   have (see Fed. R. App. P. 32.1), it has no precedential value.
     See 9th Cir. BAP Rule 8013-1.
25
          1
            After examination of the appellant’s informal brief and
26   the record, and after notice to the appellant, the Panel
27   unanimously determined that oral argument was not necessary for
     this appeal and entered an order so providing on April 18, 2013.
28   See Fed. R. Bankr. P. 8012.

                                       1
 1                                  INTRODUCTION
 2           Jessica Seymour (“Debtor”) moved to revoke her chapter 7
 3   discharge.2      The bankruptcy court entered an order denying her
 4   motion.      The Debtor appealed.   We AFFIRM the bankruptcy court.
 5                                       FACTS
 6           The Debtor filed a pro se chapter 7 petition on April 19,
 7   2012.       On July 26, 2012, the Debtor received her bankruptcy
 8   discharge pursuant to § 727.        Four days later, on August 1, 2012,
 9   the Debtor filed a motion to vacate her discharge (“Motion to
10   Vacate”).      Among other things, she asserted that she recently
11   obtained information relating to mortgage fraud in connection
12   with the liens against her scheduled real property.       She also
13   asserted that the bankruptcy court failed to advise her to
14   schedule a pending (and allegedly sealed) lawsuit, the outcome of
15   which could possibly benefit her creditors.
16           On August 8, 2012, the bankruptcy court entered an order
17   denying her motion.      On August 21, 2012, the Debtor filed her
18   notice of appeal.
19                                  JURISDICTION
20           The bankruptcy court had jurisdiction pursuant to 28 U.S.C.
21   §§ 1334 and 157(b)(2)(A).      We have jurisdiction under 28 U.S.C.
22   § 158.
23                                       ISSUE
24           Did the bankruptcy court err when it denied the Debtor’s
25   Motion to Vacate?
26
27           2
            Unless otherwise indicated, all chapter and section
28   references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532.

                                           2
 1                          STANDARD OF REVIEW
 2        We review the bankruptcy court's application of procedural
 3   rules and construction of the Bankruptcy Code de novo.    All
 4   Points Cap. Corp. v. Meyer (In re Meyer), 373 B.R. 84, 87 (9th
 5   Cir. BAP 2007).
 6                                DISCUSSION
 7        The Debtor did not identify a legal basis for revocation of
 8   discharge, either in her Motion to Vacate or on appeal.
 9        To the extent that the Debtor sought relief under § 727(d),
10   the Debtor lacked standing to move for such relief based on the
11   clear language of the statute.   See 11 U.S.C. § 727(d) (providing
12   that a chapter 7 trustee, a creditor, or the United States
13   Trustee may seek revocation of a chapter 7 debtor’s discharge);
14   In re Kirksey, 433 B.R. 46, 49 (Bankr. D. Colo. 2010) (debtor is
15   not an approved party permitted to request revocation of
16   discharge under § 727(d)).
17        To the extent that the Debtor sought relief based on the
18   bankruptcy court’s equitable powers under § 105(a), her motion
19   also fails; § 105 cannot be a basis for her requested relief.
20   See Disch v. Rasmussen, 417 F.3d 769, 778 (7th Cir. 2005)
21   ("[S]uch a broad interpretation of § 105(a) would make the list
22   of grounds for revoking a discharge found in § 727(d)
23   meaningless; anything not in the list could come in through the
24   back door of § 105(a)."); see also Loos v. Ayers (In re Loos),
25   2008 WL 8448070, at *5 (9th Cir. BAP Apr. 25, 2008) (same); Tan
26   v. Tranche 1 (SVP–AMC), Inc. (In re Tan), 2007 WL 7541007, at *8
27   (9th Cir. BAP Sept. 28, 2007) (same).
28        We liberally construe a pro se debtor’s pleadings and

                                      3
 1   documents.   See Nilsen v. Neilson (In re Cedar Funding, Inc.),
 2   419 B.R. 807, 816 (9th Cir. BAP 2009).   Here, however, the Debtor
 3   presented no cognizable basis for relief.   Further, while she
 4   asserted that, due to alleged impediments purportedly beyond her
 5   control, she previously failed to discover mortgage fraud, failed
 6   to schedule certain assets, and otherwise failed to take actions,
 7   revocation of her discharge would not assist the Debtor in
 8   resolving these issues.   Revocation of the Debtor’s discharge,
 9   thus, would be a futile and entirely unnecessary act.3
10   Therefore, the bankruptcy court did not err in denying the Motion
11   to Vacate.
12                               CONCLUSION
13        Based on the foregoing, we affirm the bankruptcy court.
14
15
16
17
18
19
20
21
22
23
24
25        3
            Instead, the Debtor should retain her discharge and
     provide her chapter 7 trustee with information as to newly
26   discovered assets or other relevant matters. The trustee, then,
27   can decide whether any bankruptcy related action is appropriate,
     and the Debtor can be assured that she fulfilled her obligations
28   to the bankruptcy system.

                                      4